Citation Nr: 1746265	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  12-33 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel






INTRODUCTION

The Veteran served honorably in the United States Navy from September 1977 to March 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In her December 2012 substantive appeal, the Veteran requested that she be afforded a hearing before a member of the Board.  In October 2016 the Veteran withdrew that request.


FINDING OF FACT

In a March 2017 correspondence, the Veteran withdrew her appeal of the issue of entitlement to TDIU.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for the issue of entitlement to TDIU has been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

At any time before the Board promulgates a decision, an appeal may be withdrawn in writing or on the record at a hearing as to any or all issues involved in the appeal.  38 C.F.R. § 20.204.  Withdrawal may be made by a veteran or by his or her authorized representative.  Id.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  
In a March 2017 correspondence, the Veteran withdrew her appeal of the issue of entitlement to TDIU.  As the appeal concerning entitlement to TDIU has been withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board concludes that it does not have jurisdiction to review that issue, and the appeal is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204.


ORDER

The appeal on the issue of entitlement to TDIU is dismissed.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


